DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.  
Priority
This application is a national stage entry from PCT/CN2018096966 filed 07/25/2018 which claims foreign priority benefits from CN201721643601 filed 11/30/2017 and CN20172164667 filed 11/30/2017. The certified copies of the foreign applications were received on 04/29/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
3.	Applicant’s arguments, see pages 9-14, filed 01/20/2022, with respect to claims 1, 17 and 20 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 6, 8-9, 11-12, 14-18, and 20-28 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: 
HWANG et al., (US2019/0258343A1, hereinafter as, HWANG). Booth et al., (US2006/0124972A1, hereinafter as, Booth). 
 	In regards to the independent claims 1, 17 and 20, it is examined that the combination of HWANG and Booth fails to disclose the subject matter of “the spiral wall of the drive sub- 
Accordingly, examiner agrees with the applicant’s arguments, see pages 13-14, reproduced herein, “it is clearly seen from figure 4 of Booth that interdigitated fingers 310, 312 in Booth extend in a curved line, rather than a straight line, and interdigitated fingers 310, 312 does not spiral[ed] in an angle of 90 degree. Accordingly, Booth does not disclose the limitation "the side of the drive sub- electrode has a spiral wall, and the side of the adjacent inductive sub-electrode has a spiral wall; the spiral wall of the drive sub-electrode is spiraled in an angle of 90 degree, and the spiral wall of the adjacent inductive sub-electrode is spiraled in an angle of 90 degree.” 
Therefore, the independent claims 1, 17 and 20 are allowed. The dependent claims 6, 8-9, 11-12, 14-16 and 21-28 are also allowed based on their respective dependencies from the independent claim 1. The dependent claim 18 is also allowed based on its dependency from the independent claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627